lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2054 Discip|inary DOCket NO. 3

Petitioner : No. 49 DB 2014
v. : Attorney Registration No. 64598
LYNN |\/|AR|ETTA N|CHOLS, : (Phi|ade|phia)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 19th day of Decem|oer, 2016, upon consideration of the Report
and Recommendations of the Discip|inary Board, Lynn |\/|arietta Nicho|s is suspended
from the Bar of this Commonwea|th for a period of thirty months, retroactive to Ju|y 17,
2014, and she sha|| Comp|y with a|| the provisions of Pa.R.D.E. 217. Respondent sha||
pay costs to the Discip|inary Board pursuant to Pa.R.D.E. 208(9).